Citation Nr: 1540265	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an extension of a temporary total under 38 C.F.R. § 4.30 due to treatment for a service-connected right knee disability requiring convalescence.

3.  Entitlement to an effective date earlier than March 5, 2013, for the grant of service connection for a right hand disability.

4.  Entitlement to an initial evaluation higher than 70 percent for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was most recently remanded by the Board in March 2013 so that a Board hearing could be scheduled with regard to the TDIU claim.  In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

With regard to the TDIU claim, in March 2015, the Veteran testified that he was awarded worker's compensation benefits and applied for benefits from the Social Security Administration (SSA).  

In response to the VLJ's request for copies of documentation related to the workers' compensation claim, the Veteran submitted a copy of an October 2003 award of workers' compensation benefits from the State of California for left arm, neck, back, and left knee disabilities and documents related to a vocational rehabilitation plan.

With regard to the SSA claim, per the undersigned VLJ's request the Veteran also submitted a two-page SSA letter dated in May 2007 informing him of the denial of his claim for benefits for neck, back shoulder, knee and hand disabilities and depression.  

However, in light of the workers' compensation claim, a complete copy of the Veteran's SSA records, including the medical evidence used to determine disability eligibility, would be helpful in adjudicating the TDIU claim.

With regard to the Veteran's claims for entitlement to an extension to the temporary total evaluation for a right knee disability, an effective date earlier than March 5, 2013 for the grant of service connection for a right hand disability, and an initial evaluation higher than 70 percent for a right hand disability, in his new January 2015 substantive appeal he requested a Video Conference hearing before the Board.  As the Veteran has not yet been afforded a hearing on these claims, such a hearing should be scheduled.

The Board notes that in the April 2013 rating decision on appeal, the RO awarded a temporary total convalescent rating for the period from February 12, 2010 to March 31, 2010, for the service-connected right knee disability requiring convalescence.  In December 2014, the RO granted an extension of a temporary total convalescent rating to May 1, 2010.  However, the Veteran has proceeded with his appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the requested Video Conference hearing before a Veterans Law Judge regarding the claims for entitlement to an extension to the temporary total evaluation for a right knee disability; an effective date earlier than March 5, 2013 for the grant of service connection for a right hand disability; and an initial evaluation higher than 70 percent for a right hand disability.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review

2.  Obtain all outstanding VA medical records, including those from the Palo Alto VAMC, dated from December 2011 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

4.  After the foregoing has been completed, forward the Veteran's claim folder to an examiner for an addendum opinion (to the March 2013 VA examinations and opinions).  The examiner is requested to review the claims folder, to include this remand.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

